NO.    96-296
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 1996


IN RE MARRIAGE OF
ANGELA MARGARET OLSON,
         Petitioner and Respondent,


CHARLES JOHN OLSON,
         Respondent and Appellant



APPEAL FROM:   District Court of the First Judicial District,
               In and for the County of Lewis and Clark,
               The Honorable Thomas C. Honzel, Judge presiding.


COUNSEL OF RECORD:
         For Appellant:
               John L. Hollow, Attorney at Law,
               Helena, Montana
         For Respondent:
               Steven J. Shapiro, Attorney at Law,
               Clancy, Montana


                          Submitted on Briefs:     September 26, 1996
                                        Decided:   November 21, 1996
Filed:
Justice Terry N. Trieweiler delivered the opinion of the Court.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1995 Internal Operating Rules, the following decision shall not be
cited as precedent and shall be published by its filing as a public
document with the Clerk of the Supreme Court and by a report of its
result to State Reporter Publishing Company and West Publishing
Company.
     The respondent, Angela Margaret Olson, filed a petition for
dissolution of her marriage to the appellant, Charles John Olson,
in the District Court for the First Judicial District in Lewis and
Clark County.     After a hearing, the District Court entered its
decree of dissolution, and divided and distributed the parties'
marital estate.    Charles filed a Motion to Reconsider and Modify
the Judgment. His motion was denied. He appeals from the judgment
of the District Court.     We affirm the judgment of the District
Court.
     The issue on appeal is whether the District Court erred when
it divided and distributed the Olsons' marital estate.
                         FACTUAL BACKGROUND
     Angela and Charles were married in March 1991.       One year
later, Angela filed a petition for dissolution of their marriage.
Shortly thereafter, however, they reconciled, continued to live
together, and had their third child.   Their subsequent separation
in 1995 preceded this litigation.
    On March 2, 1994, Kathryn Olson deeded an acre of land to her
son, Charles.     He signed a promissory note in the amount of
$10,000, and recorded the deed on the following day.
     Charles subsequently added Angela's name to the deed so they
could secure a loan for the purchase of their house.             Their loan
application indicated that there was no debt secured by the land,
and that the land was jointly owned by both of them.
    Although the house was built, primarily, by an independent
contractor, both Angela and Charles furnished the house, and
participated in its construction.          Furthermore, they both were
employed   outside    the   home   and   contributed    money   toward   its
construction    and   improvement.       Angela   was   also    the primary
caretaker of their three children.
     In 1994, the appraised value of their house was $95,000. The
land was separately valued at $15,000. The balance secured by the
house was $66,000.
     Charles executed a note for $10,000 to Kathryn, and a trust
indenture which identified the real property as security for
payment of the note.        However, Kathryn did not record the trust
indenture until November 30, 1995--one day prior to the parties'
dissolution hearing.        Neither Angela's name nor her signature
appear on the trust indenture.
    At the dissolution hearing, Charles claimed that, pursuant to
the promissory note he executed on March 2, 1994, he owed Kathryn
$10,000 for the property she deeded to him, and that, upon the
equitable division of the marital estate, he should be credited in
that amount.
     Angela testified that she was previously unaware of the
promissory note signed by Charles. She contended that no money was
owed to Kathryn, and that the land was a gift.
     Kathryn testified, and admitted that, on one occasion, she
told Charles, "you can just have the land."
     At the conclusion of the hearing, the District Court entered
its decree of dissolution, and made the following determination:
     Charles should not receive credit for the $10,000 he may
     owe his mother. There is no indication that it is a
     marital debt. Charles led Angela to believe that it was
     not necessary for them to pay his mother for the [land].
     Angela was not a party to the note or to the trust
     indenture. The trust indenture was not signed or filed
     until just before the hearing in this matter. When the
     land was transferred to both Angela and Charles, there
     was no mention of the note and no lien existed on the
     property.
     On that basis, the District Court ordered that the family home
should be listed for sale, and that the net proceeds from that sale
should be equally divided between the parties. The District Court
also ordered that, in the alternative, Charles could buy Angela's
equity in the home for $10,000 within sixty days of the date of the
dissolution decree.
     Charles filed a Motion to Reconsider and Modify the Judgment.
He contended that the land was a gift to him from Kathryn, and
that, therefore, the District Court erred when it included the
value of the land in the marital estate. The District Court denied
the motion, and found that, when Charles executed a deed which
placed the property in both his and Angela's names, the land became
a part of the marital estate.      The District Court also held that
when it divided the marital estate it had complied with the

requirements of   §   40-4-202, MCA, because Angela contributed both
monetarily and nonmonetarily to the family home.         Finally, the

District Court stated:
     The real issue in this case is whether the parties owe
     [Kathryn] $10,000 for the [land]. Based on the facts
     before it, the [District] Court concluded that [Charles]
     should not receive credit for the $10,000.          While
     [Charles] had signed a handwritten note stating he agreed
     to pay [Kathryn] $10,000, [Angela] did not sign the note
     nor was she aware of it. When [Charles] added [Angela's]
     name to the property, there was no lien on the property.
     It was not until the day prior to the hearing that
     [Charles] signed and had recorded the trust indenture.

     Ultimately, the District Court concluded that it should not

exclude the value of the land from the marital estate.
                              DISCUSSION

     Did the District Court err when it divided and distributed the

Olsons' marital estate?
     The standard of review in marital property distribution cases

is whether the district court's findings of fact are clearly
erroneous. If substantial credible evidence supports the district

court's findings and judgment, then the judgment will be affirmed

unless the district court abused its discretion. In re Marriage ofSmith

(l995), 270 Mont. 263, 267-68, 891 P.2d 522, 525; InveMarriageofRock

(19931, 257 Mont. 476, 479-80, 850 P.2d 296, 298. Additionally, we

recognize that district courts are vested with broad discretion to

distribute the marital estate, and are
     obligated to fashion a distribution which is equitable to
     each party under the circumstances. Working in equity,
     the courts must seek fair distribution of the marital
       property using reasonable judgment and relying on common
       sense.
MarriageofRock, 257 Mont. at 480, 850 P.2d at 298 (citation omitted).

       On appeal, Charles asserts two arguments in support of his
claim that the District Court erred when it equitably divided the
Olsons' marital estate.
       First, Charles asserts the following argument: (1) the land
was "gifted" to him by his mother; (2) therefore, the District
Court was required to apply the provisions of     §   40-4-202,MCA, that
relate to "property acquired by gift"; and ( 3 ) the District Court
erred when it included the value of the land in the marital estate,
and when it failed to make the requisite findings as required by
§   40-4-202, MCA.
      We conclude that, based on the facts and evidence in this
case, that part      of   §   40-4-202, MCA, which pertains      to   the
distribution of "property acquired by gift" is inapplicable. When
the District Court denied Charles' motion to reconsider and modify
the judgment, it expressly found that "in July of 1994, [Charles]
executed a deed placing the property in both his name and in
[Angela's] name so they could get a loan.        Thus, the [land] is a
part of the marital estate."           As the District Court correctly
recognized, the creation of a joint tenancy made Angela a co-owner
of the land. By his actions, Charles "gifted" an interest in the
land to Angela and, pursuant to    §   40-4-202,MCA, made the land part
of the marital estate subject to equitable division.
       Second, Charles asserts that: (1) if, as the District Court
determined, the land is part of the marital estate, then the
$10,000 debt to Kathryn must also be part of the marital estate;
and (2) therefore, the District Court erred when it concluded that
the $10,000 debt was nonmarital, and when it refused to credit
Charles with that amount
     However, although included in its Conclusion No. 16, the
District Court found as follows:
     There is no indication that it [the $10,000 note] is a
     marital debt. Charles led Angela to believe that it was
     not necessary for them to pay his mother for the [land].
     Angela was not a party to the note or to the trust
     indenture. The trust indenture was not signed or filed
     until just before the hearing in this matter. When the
     land was transferred to both Angela and Charles, there
     was no mention of the note and no lien existed on the
     property.
     Thus, the District Court found that, based on the facts and
evidence presented, the $10,000 note to Kathryn was not a marital
debt. On that basis, the District Court refused to credit Charles
for the $10,000, and did not assign the debt to the marital estate.
     We conclude that the District Court's findings of fact are
supported by substantial evidence and are not clearly erroneous,
and that the District Court did not abuse its discretion when it
distributed the marital estate. Accordingly, the judgment of the
District Court is a£firmed.




We concur:



 ,   Chief Justice

                                 7